Day, J.
jL> ^DESCENT ! Inheritance * from children. Appellant bases her claim upon section 2454 of the Code, which is as follows: “If any one of his children be dead, the heirs of such child shall inherit his share, in acordanee with the rules herein prescribed, in the same manner as though such child had outlived his parents.”
It- is conceded by appellant’s counsel that a construction was placed upon this statute different from that for which he contends in McMenomy v. McMenomy, 22 Iowa, 148, and is impliedly admitted that, to reverse this ease, the decision in that must be overruled. That ease establishes a rule of property. It has been acquiesced in for more than ten years. Many titles, it may well be supposed, have been acquired under and rest upon it. Eight or wrong we would not now be justified in departing from it, and introducing the confusion which would result from the establishment of a different rule. If any different rule is now to obtain, it must be provided by the legislature. In saying this we are not to be understood as intimating that the rule established is wrong, nor that it ought to be changed.
Affirmed.